Citation Nr: 9910125	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-45 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of an 
injury of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from May 1964 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which in part denied service connection for 
hypertension and for residuals of an injury of the right eye, 
and also denied "reopening" of a claim for service 
connection for arthritis of multiple joints, allegedly on the 
basis that the latter claim was not well grounded.  In any 
event, the claim for service connection for arthritis of 
multiple joints was withdrawn at the January 1997 RO hearing 
(page 1 of that transcript).  

In written correspondence dated in January 1997, the veteran 
claimed service connection for sinusitis and headaches on 
the basis that they were due to the same incident which 
caused an inservice injury to his right eye.  These issues 
were denied by the RO in a May 1998 rating action.  The 
veteran was notified of that denial and of his appellate 
rights by letter of May 28, 1998.  While he has one year in 
which to initiate an appeal from that denial, no Notice of 
Disagreement has yet been received which would initiate an 
appeal.  Accordingly, this matter is not properly before the 
Board at this time and is not inextricably intertwined with 
the issues developed for appellate consideration.  

Lastly, although in the VA Form 9, Appeal to the Board, the 
veteran requested a hearing before a member of the Board, 
that request was withdrawn in October 1998.  


FINDINGS OF FACTS

1.  Although hypertension was not formally diagnosed or 
treated during service, and was first treated with medication 
three years after service retirement, the veteran has had 
essentially continuous elevated diastolic blood pressure 
readings which first began during service.  

2.  The veteran has multiple refractive errors of the eyes 
but chronic residuals of an inservice injury of the right eye 
are not shown.  


CONCLUSION OF LAWS

1.  Hypertension was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

2.  Chronic residuals of an injury of the right eye were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.

In January 1996, the veteran was furnished copies of his 
service medical records.  In July 1995 the RO, with the 
submission of the appropriate authorization for release of 
information form, requested records from Ophthalmology 
Limited but no response was received.  At the January 1997 RO 
hearing the veteran clarified that he had received treatment 
for hypertension only by the VA and at the Leonard Wood Army 
Community Hospital.  The records from the VA facility in 
Poplar Bluff, Missouri, are on file and the veteran, as 
requested at the January 1997 RO hearing (page 8 of the 
transcript), submitted the records from the Leonard Wood Army 
Community Hospital.  Also, the veteran has been afforded a VA 
ophthalmology examinations in August 1995 and February 1998 
as well as a VA evaluation for hypertension in September 
1995.  No additional specific procedural or evidentiary 
development has been requested nor is any need for such 
development apparent to the Board.  

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

The service enlistment examination in May 1964 revealed the 
veteran's blood pressure was 106/66 and his uncorrected 
distant visual acuity was 20/20 in each eye.  

An undated report of an eye consultation reflects diagnoses 
of simple myopic astigmatism and pre-presbyopia, for which 
the veteran was given prescription lenses.  

On periodic examination in December 1973 the veteran's 
uncorrected distant visual acuity was 20/20 in the left eye 
and 20/25 in the right eye.  

In March 1977 the veteran's blood pressure was elevated at 
130/96.  An eye consultation in June 1977 yielded a diagnosis 
of astigmatism.  In September 1977 his vision was 20/25 in 
both eyes but he complained of pain in the right eye.  He had 
possibly been exposed to battery acid.  After examination the 
assessment was that there was no eye damage.  In November 
1977 his blood pressure was 138/96.  

In July 1978 the veteran's blood pressure was 130/96.  At 
that time, he complained of having had a burning sensation in 
his right eye for 6 days and there may have been a foreign 
body in his right eye.  The veteran had been given an eye 
patch.  His uncorrected visual acuity was 20/20 in each eye 
and the impression was eye irritation of unknown etiology.  
Examination the next day revealed a small foreign body in the 
cornea of his right eye, which was removed.  

In August 1981 the veteran sustained a penetrating wound at 
the nasal corner of the right upper eyelid and the wound was 
sutured.  An X-ray revealed a 6 millimeters by 4 millimeters 
retained metallic foreign body in the medial aspect of the 
right orbit.  The fragment was not removed and the initial 
impression was a foreign body of the medial wall of the right 
orbit with probable entry into the ethmoid sinus cavity.  
Continued evaluations revealed no interference with the 
ocular structures of the eye and no involvement of the 
lacrimal structures of the eyelid.  Also in the latter part 
of August 1981 he underwent repeated blood pressure check-ups 
and all diastolic blood pressure readings were elevated.  

In September 1981 his blood pressure readings were 124/90 and 
138/100.  In October 1981 his blood pressure readings were 
140/92, 138/92, 118/86, 120/80.  In March 1983 his blood 
pressure was 130/90.  

On general examination in June 1983 the veteran's blood 
pressure was 110/82 and his uncorrected distant visual acuity 
in the right eye was 20/20.  It was noted that he had 
correctable bilateral hyperopic astigmatism.  

Multiple blood pressure readings were taken at a cardiology 
service on October 6, 1983.  Of seven diastolic readings, one 
was within normal limits, one was borderline, and five were 
elevated.  In December 1983 the veteran was given new 
prescription lenses for astigmatism. 

On examination for service retirement in April 1984 the 
veteran's blood pressure was 130/80 and his uncorrected 
visual acuity in the right eye was 20/20.  It was also 
indicated that his mild myopia of the left eye was 
correctable by refraction.  An electrocardiogram was within 
normal limits.  On May 1, 1984 his blood pressure readings 
were 136/84 and 136/98.  It was noted, after rechecking his 
blood pressure, that no specific treatment was indicated at 
present.  

On file are post-service clinical records from a military 
medical facility from 1988 to 1990 which reflect, in part, 
treatment for hypertension.  Associated with these military 
medical records is a January 1989 billing for services 
rendered in December 1988 by Ophthalmology, Ltd. which bears 
a notation of a diagnosis of "sinus related insurantional."  

On VA general medical examination in October 1984 the veteran 
reported that a few years ago, while on active duty, he had 
been observed for hypertension but, apparently, it had been 
decided that his blood pressure was within normal limits.  
All cardiograms had been within normal limits, including at 
examination for service retirement.  He had no complaints 
relative to his cardiovascular system.  It was further noted 
that several years ago the veteran had had a scratch of his 
right cornea but this had apparently responded to treatment 
and he had had no particular ophthalmologic complaints at the 
current time.  On physical examination his eyes were normal.  
His uncorrected distant visual acuity was 20/25 in the right 
eye and 20/70 in the left.  His blood pressure was 130/82. 

On VA Agent Orange evaluation in November 1984 the veteran's 
blood pressure was 130/90.  

Submitted into evidence at the January 1997 RO hearing were 
VAOPT records from 1985 to 1990 which reflect that in January 
1985 the veteran's blood pressure was 140/88 and in February 
1985 it was 140/80.  In August 1987 he complained of dizzy 
spells and his blood pressure was 170/100.  The assessment 
was increased blood pressure.  Also in that month his blood 
pressure medication was changed.  His blood pressure was 
159/100, and the assessment was increased blood pressure. 

Additional VAOPT records after 1987 show continued treatment 
for hypertension.  In December 1988 he complained of having 
had pain behind his right eye for 2 days, and of blurred 
vision.  The assessment was a history of hypertension, now 
stable.  

Also, another VAOPT record of December 1988 noted that the 
veteran complained of blurred vision and a one-week history 
of intermittent diplopia.  His uncorrected visual acuity was 
20/50 in each eye correctable to 20/30 in each eye.  

On file are VAOPT records from 1991 to 1995.  An X-ray in May 
1994 of the veteran's skull and orbits revealed a small semi-
lunar shaped metallic foreign body fragment within the right 
orbit, medially and posteriorly, which measured about 10 
millimeters by 5 millimeters.  The bony structure appeared 
intact.  Also in May 1994 he complained of pain, off and on 
but not currently.  On slit lamp examination there was no 
visible scarring and his cornea were clear.  The assessment 
was blepharitis and it was indicated that he needed 
prescription lenses.  On ophthalmology evaluation in October 
1994 the assessments were that it was inadvisable to remove 
the foreign body from the veteran's right eye and that he had 
presbyopia.  

On VA ophthalmology examination in August 1995 the veteran 
complained of having had intermittent diplopia for the last 
year or so.  He was taking Capoten with good regulation of 
his blood pressure.  His uncorrected distant visual acuity 
was 20/30 in each eye, correctable to 20/20.  On physical 
examination he had moderate brow ptosis.  Extraocular muscle 
examination was significant for alternating exotropia.  On 
slit lamp examination he had normal corneas but further 
examination also revealed Grade II changes consistent with 
his history of hypertension.  The diagnoses were hypertensive 
retinopathy and, by history, both significant exotropia and 
orbital foreign body.  It was also reported that at this time 
the metallic foreign body was nonpathological and it was felt 
that it would not cause problems in the future.  

On VA hypertensive examination in September 1995 the 
diagnosis was hypertension.  

The veteran testified at the January 1997 RO hearing that he 
had not received treatment or medication for hypertension 
during service and had not known that he had hypertension 
prior to being placed on medication by the VA in 1987 but had 
undergone repeated check-ups for blood pressure readings 
during service which had disclosed elevated blood pressure 
readings of essentially the same level that he had after 
service when he was placed on the medication (pages 2 through 
4, and 10 and 11, of the transcript).  The injury to his 
right eye had occurred when he hit a track on a dozer with a 
sledge hammer and a piece of metal penetrated near the right 
eye, creating an open sinus track, and the metallic object 
was retained in a sinus cavity.  After this injury the 
blurring of his vision increased and he had not had diplopia 
prior to this injury; also, he felt that since the injury his 
vision in the right eye was worse in the winter (pages 6 and 
9).  

Also at the RO hearing the veteran submitted a written 
recitation of inservice blood pressure readings.  

After the RO hearing the veteran submitted records from the 
Leonard Wood Army Community Hospital from 1992 to 1996 
reflecting treatment for disabilities not herein pertinent 
but also noting that he took medication for hypertension.  

On VA examination in February 1998, the veteran complained of 
pain if he strained his right eye area and sometimes with 
changes in the temperature.  A past skull X-ray was reviewed.  
The examiner commented that he was not really sure if the 
retained foreign body could be causing the veteran's symptoms 
and he might, or might not, benefit from having it removed.  
It was felt that the symptoms that he did have, did not occur 
that often or present much of a problem, and removal of the 
foreign body was not recommended.  

On VA ophthalmologic examination in February 1998 the veteran 
complained of intermittent pain, especially when he performed 
Valsalva maneuver.  The pain lasted for about one hour, and 
afterwards he had retrobulbar headaches associated with the 
pain.  His uncorrected visual acuity in each eye was 20/40, 
correctable to 20/25 in the right eye and to 20/20 in the 
left.  External examination of his eyes was within normal 
limits and his visual fields were full.  There was no 
stigmata of hypertensive retinopathy.  The diagnosis was that 
he had had a penetrating foreign body of the retrobulbar 
space in the past but that he was now clinically asymptomatic 
and under no circumstances was surgical removal of the 
foreign body recommended at this time.  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to 
establish service connection there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Positive medical evidence of nexus may be rebutted, in an 
appropriate case, by medical evidence that demonstrates the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).  An alternative 
method, under 38 C.F.R. § 3.303(b), is that there may be a 
"chronic" disease, such as hypertension, which (1) manifests 
and is identified as such in service (or under 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 
develops to a degree of 10 percent or more within one year 
from discharge from a period of service of 90 days or more, 
even if there is no inservice evidence thereof) and the same 
condition currently exists; or (2) a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of postservice 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a). 

Congenital or developmental defects, such as refractive error 
of the eye, as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  

Analysis

Hypertension

The veteran first had elevated diastolic blood pressure 
readings in 1977 and 1978, more than a decade after service 
entrance.  He was first evaluated for his blood pressure in 
1981, when he had elevated diastolic readings, which were 
also shown again in September and October 1981 as well as in 
March 1983.  At service retirement two of three diastolic 
readings were within normal limits but the third was elevated 
and it was reported that no specific treatment for 
hypertension was recommended at that time.  Thereafter, he 
had a borderline diastolic reading about 4 months after 
service retirement and two readings in 1985 were within 
normal limits.  Since 1987, three years after service, he had 
taken medication for hypertension.  

Here, there is no formal diagnosis of hypertension during 
service or within the first year after service retirement.  
However, a formal diagnosis is not the prerequisite for a 
grant of service connection.  Rather, under 38 C.F.R. 
§ 3.303(d) (1998), "[s]ervice connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection."  

In this case, it is clear that treatment for hypertension 
was considered, although not recommended, at service 
retirement.  While a formal diagnosis during service or 
within the first year thereafter is not required, neither is 
actual treatment for a disability, including a chronic 
disability such as hypertension.  Here, the first treatment 
was by medication in 1987, three years after service but the 
numerous borderline and elevated diastolic blood pressure 
reading over a number of years, repeated blood pressure 
evaluations during service, and that fact that treatment for 
hypertension was considered (although not recommended) at 
service retirement places the positive and negative evidence 
in equipoise requiring, under 38 U.S.C.A. § 5107(b) (West 
1991), that doubt be resolved in favor of the veteran.  
Accordingly, service connection for hypertension is 
warranted.  

Right Eye Injury Residuals

It is clear that during and after military service the 
veteran has had at least one and possibly several types of 
refractive errors of the eyes, such as astigmatism, myopia, 
presbyopia, and hyperopia.  

"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272  (1993).  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Hyperopia is an error 
of refraction as a result of the eyeball being too short from 
front to back and is called farsightedness.  Dorland's 
Illustrated Medical Dictionary, 795-96, (27th ed. 1988).  

No eye damage was found in 1977 nor again after the 1981 
injury when a metallic object became imbedded in a sinus 
cavity.  In fact, no chronic residuals of an ocular nature 
are shown and the 1981 injury did not effect the ocular 
structures of the right eye.  Moreover, astigmatism was first 
found prior to any inservice eye injury and, thus, is not 
shown to be due to trauma.  

Although the veteran has related having had, in essence, 
progressive blurring of his vision, at least one of 
refractive errors of his eyes, presbyopia, progressively 
worsens with the aging process.  Thus, a simply worsening of 
vision in the presence of multiple refractive errors is not 
sufficient to constitute evidence that this decreased visual 
acuity is due to an injury.  Indeed, the uncontradicted 
medical opinion of a VA ophthalmologist in 1998 was that with 
respect to the 1981 injury, the veteran was clinically 
asymptomatic.  This was essentially the same diagnosis as 
rendered on VA examination in August 1995.  

Lastly, while service connection for hypertension is now 
warranted, the findings on VA ophthalmology examinations in 
1995 and 1998 were conflicting as to whether the veteran now 
has changes of his retina as a result of hypertension.  
However, the Board must also note that despite repeated 
examinations of the veteran's eyes over the years, it is only 
the ophthalmology examination in 1995, and not the most 
recent 1998 examination, which purported to find hypertensive 
retinopathy.  The weight of the clinical evidence, at this 
time, is otherwise against the presence of hypertensive 
retinopathy.  

Accordingly, service connection for residuals of an injury of 
the right eye is not warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for 
service connection for residuals of an injury of the right 
eye and, thus, there is no doubt to be resolved in favor of 
the veteran.  


                                                                              
(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is granted. 

Service connection for residuals of an injury of the right 
eye is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

